UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTHEW GROBMAN and AIDAN
KAHN, on behalf of themselves and other
similarly situated individuals
                                                                     ORDER
                              Plaintiffs,
                                                                   21 Civ. 1912
               - against -

PROFESSIONAL DEBT MEDIATION,
INC.; QUEENS OFFICE TOWER;
MURRAY HILL MARQUIS, LLC; and
MARQUIS APARTMENTS,

                             Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for June 25, 2021 is adjourned to July 29,

2021 at 10:15 a.m. by telephone.1

Dated: New York, New York
       June 18, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code. The Court is holding multiple telephone
conferences on this date. The parties should call in at the scheduled time and wait on the line for
their case to be called. At that time, the Court will un-mute the parties’ lines. Two days before
the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the conference so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
